           Case 2:19-cv-02056-JCM-BNW Document 19
                                               16 Filed 05/18/20
                                                        05/14/20 Page 1 of 3



 1   Kelly R. Kichline
     Nevada State Bar No. 10642
 2   MGM RESORTS INTERNATIONAL
     6385 S. Rainbow Blvd., Suite 500
 3   Las Vegas, Nevada 89118
     Tel: (702) 692-5651
 4   Email: kkichline@mgmresorts.com

 5   Attorney for Defendant Aria Resort & Casino, LLC

 6
                                     UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF NEVADA
 8
     BOARD OF TRUSTEES OF THE
 9                                                    Case No.: 2:19-cv-02056-JCM-BNW
     PAINTERS AND FLOORCOVERERS
     JOINT COMMITTEE, et al.,
10
                       Plaintiffs,
11
                                                      STIPULATION AND ORDER FOR
     vs.
12                                                    EXTENSION OF TIME FOR ARIA
                                                      RESORT & CASINO, LLC TO FILE ITS
     FF&E REFINISHING NV, LLC, a Nevada               RESPONSIVE PLEADING
13
     limited-liability company; FF&E
14   REFINISHING, LLC, a Georgia limited-             [Third Request]
     liability company; ROBERT MARIO
15   INSENGA, an individual; ARIA RESORT &
     CASINO HOLDINGS, LLC, a Nevada
16   limited-liability company; JOHN DOES I-XX,
     inclusive; and ROE ENTITIES I-XX,
17   inclusive,
     .
18
                       Defendants.
19

20
               By and through their counsel, Defendant Aria Resort & Casino, LLC, incorrectly named as
21
      Aria Resort & Casino Holdings, LLC (“Aria”), Defendants FF&E Refinishing NV, LLC (“FF&E
22
      Refinishing NV”), FF&E Refinishing, LLC (“FF&E Refinishing”), Robert Mario Insenga (“R
23
      Insenga”) (FF&E Refinishing NV, FF&E Refinishing and R Insenga collectively referred to herein
24
      as the “FF&E Defendants”) (the FF&E Defendants and Aria collectively referred to herein as the
25
      “Defendants”) (Plaintiffs and Defendants collectively referred to herein as the “Parties”) hereby
26
      Stipulate, Agree and Request this Court’s Order as follows:
27

28
           Case 2:19-cv-02056-JCM-BNW Document 19
                                               16 Filed 05/18/20
                                                        05/14/20 Page 2 of 3



 1
               1.   This matter is currently pending before the above-entitled Court and has not been
 2
      scheduled for trial. There are no summary judgment or dispositive motions pending before the
 3
      Court.
 4
               2.   On January 31, 2020, the Parties entered into a Stipulation and Order for Extension of
 5
     Time to File Responsive Pleadings and Consent to Audit [ECF 7], which was approved by this Court’s
 6
     Order filed on February 4, 2020 [ECF 8]. This extension was requested so that the Parties could
 7
     exchange documents, Plaintiffs could perform a payroll compliance audit (“Audit”), and the Parties
 8
     could attempt to reach a resolution of their claims and defenses. This Stipulation and Order for
 9
     Extension of Time allowed Defendants until March 30, 2020, to file their responsive pleadings.
10
               3.    The Plaintiffs’ third-party Auditor performed the Audit and issued an Audit Report
11
      on March 25, 2020. The Parties sought a second extension of time for responsive pleadings to be
12
      filed, until May 1, 2020, to allow the Parties time to review the audit report and attempt to reach a
13
      resolution. The requested extension was approved by this Court on April 1, 2020 [ECF 11]. On
14
      May 1, 2020, the FF&E Defendants filed their Answer to the Complaint. [ECF 12].
15
               4.    In order to facilitate further discussions among the Parties attempting to reach a
16
      resolution, and also because Aria was dealing with, and continues to deal with, the unprecedented
17
      disruption to its business resulting from the COVID-19 pandemic including closure of the casino-
18
      hotel property and furlough of the overwhelming majority of its employees, the Parties agreed to
19
      allow Aria until May 20, 2020 to file its responsive pleading.
20
               5.    On May 14, 2020, the Parties met and conferred for their Rule 26(f) conference.
21
               6.    This is the third request for an extension of time to file responsive pleadings and is
22
      not requested to cause delay or for any other improper purpose.
23
               7.    This Stipulation is made in an effort to avoid protracted litigation with
24
      accompanying costs and is not an admission of liability, nor is this Stipulation a modification of any
25
      collective bargaining agreement or trust agreement.
26
     ///
27

28
                                                       2.
      Case 2:19-cv-02056-JCM-BNW Document 19
                                          16 Filed 05/18/20
                                                   05/14/20 Page 3 of 3



 1

 2   CHRISTENSEN JAMES & MARTIN, CHTD.                     LITCHFIELD CAVO LLP
 3   By:       /s/Kevin Archibald                          By:      /s/Griffith Hayes
           Kevin B. Archibald, Esq.                              Griffith Hayes, Esq.
 4         Nevada Bar No. 13817                                  Nevada Bar No. 7374
           7440 W. Sahara Avenue                                 3993 Howard Hughes Pkwy., Ste. 100
 5         Las Vegas, Nevada 89117                               Las Vegas, NV 89169
           Tel: (702) 255-1718                                   Tel: (702) 949-3100
 6         Fax: (702) 255-0871                                   Fax: (702) 916-1776
           Email: kba@cjmlv.com                                  Email: hayes@litchfieldcavo.com
 7         Attorneys for Plaintiffs Board of Trustees            Attorneys for Defendants FF&E
           of the Painters & Floorcoverers Joint                 Refinishing NV, LLC, FF&E Refinishing,
 8         Committee, et al.                                     LLC and Robert Mario Insenga

 9   DATED:           May 14, 2020                         DATED:          May 14, 2020

10
                                                           MGM RESORTS INTERNATIONAL
11
                                                           By:      /s/Kelly Kichline
12                                                               Kelly R. Kichline
                                                                 Nevada Bar No. 10642
13                                                               6385 S. Rainbow Blvd., Ste. 500
                                                                 Las Vegas, NV 89118
14                                                               Tel: (702) 692-5651
                                                                 Email: kkichline@mgmresorts.com
15                                                               Attorney for Defendant Aria Resort &
                                                                 Casino, LLC
16
                                                           DATED:          May 14, 2020
17

18

19

20                                                  ORDER
21

22           IT IS SO ORDERED.

23
                                                   UNITED STATES MAGISTRATE JUDGE
24
                                                        5/18/2020
25
                                                   DATE
26
27

28
                                                          3.
